UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Balanced Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2016 Total Returns Vanguard Balanced Index Fund Investor Shares 4.52% Admiral™ Shares 4.59 Institutional Shares 4.59 Balanced Composite Index 4.61 Mixed-Asset Target Allocation Growth Funds Average 2.37 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $29.22 $30.26 $0.274 $0.000 Admiral Shares 29.22 30.26 0.294 0.000 Institutional Shares 29.22 30.26 0.295 0.000 1 Chairman’s Letter Dear Shareholder, U.S. stocks overcame several hurdles en route to gains over the six months ended June 30, 2016. Generally speaking, value stocks outperformed growth stocks and small-capitalization stocks bested larger-caps. U.S. bonds produced impressive results. Lower-rated investment-grade bonds did better than their higher-rated counterparts, and longer-term bonds surpassed those with shorter maturities . Investor Shares of Vanguard Balanced Index Fund returned 4.52%. The fund tightly tracked the performance of its target benchmark, the Balanced Composite Index, and significantly outpaced the average return of its peers. The fund’s stock portion accounts for about 60% of the portfolio’s assets. It tracks the performance of the entire U.S. stock market as represented by the CRSP US Total Market Index, which returned 3.66%. The fund’s bond portion makes up most of the rest of the portfolio. It tracks the broad U.S. taxable bond market as represented by the Barclays U.S. Aggregate Float Adjusted Index, which returned 5.52%. As of June 30, the fund’s 30-day SEC yield for Investor Shares was 1.85%, down from 1.96% on December 31, 2015. Yields for the other share classes were somewhat higher, a result of their lower costs. 2 Stocks waxed and waned through periods of turbulence Toward the end of the half year, global stock markets dropped sharply then rose after the momentous decision by United Kingdom voters to leave the European Union. The markets already were jittery before the June 23 “Brexit” vote. But volatility spiked afterward, as investors digested the significant global economic implications and the likelihood of extended uncertainty while the separation is carried out. The broad U.S. stock market returned roughly 4% for the six months. U.S. stocks plunged on news of the referendum’s outcome but quickly reversed. Worries about Brexit’s effect on trade and global economic growth seemed to diminish as expectations increased that major central banks would be responsive to any fallout. International stocks had a rougher time, returning about –1%. European stocks in particular suffered as the lead-up to the Brexit referendum and subsequent uncertainty hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Bonds rolled to strong returns as investors weighed options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid questionable global economic growth, low inflation, and stock market volatility. Exceptionally low or negative Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 CPI Consumer Price Index 1.91% 1.01% 1.32% 3 yields abroad attracted foreign investors to U.S. Treasury debt. The yield of the 10-year U.S. Treasury note closed at 1.47% at the end of June, down from 2.30% at the end of December. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates steady since raising it by a quarter of a percentage point in December. During the period, the 0.25%–0.5% rate remained historically low and continued to curb returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94%. Counter to recent trends, a number of foreign currencies strengthened against the dollar, but returns were solid even without this currency benefit. Utilities and telecommunications produced impressive results The equity portion of the Balanced Index Fund reflects the returns of the broad U.S. equity market. It offers wide exposure to growth and value stocks; large-, mid-, and small-capitalization stocks; and all ten industry sectors. For the most recent six months, seven of the index’s ten market sectors produced positive results. Three of them—oil and gas, telecommunications, and utilities—posted double-digit returns. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Balanced Index Fund 0.22% 0.08% 0.07% 0.90% The fund expense ratios shown are from the prospectus dated April 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the fund’s annualized expense ratios were 0.21% for Investor Shares, 0.08% for Admiral Shares, and 0.07% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Utilities and telecommunications, two of the fund’s smallest-weighted sectors, topped the field with returns of about 24% each. Firms in both industries deliver stable and steady dividend yields. These tend to be attractive to investors seeking income at a time when bond yields are historically low and stock volatility is high. Industrial, oil and gas, and consumer goods stocks also significantly boosted the fund’s returns. Gains were evident across most of the industrial sector; conglomerates, building materials, transportation, machinery, and defense firms all made solid contributions. As oil and commodity prices have bounced back over the past few months, so have the energy sector’s integrated oil and gas companies and exploration and production firms. Food, household product, and tobacco companies were among the leaders in consumer goods. The four largest sector weightings were also the fund’s weakest. Consumer services was essentially flat, while technology, health care, and financials each declined about 1%. Airlines lagged in consumer services, and internet and software companies detracted in technology. Lower long-term interest rates have hurt banks, asset managers, consumer finance companies, and investment firms in the financial sector. Biotechnology companies dragged down the health care sector. Longer-dated bonds were the top performers The fixed income portion of your fund provides broad exposure to the U.S. bond market. It invests in U.S. Treasury and agency bonds, government mortgage-backed securities, and investment-grade corporate bonds of all maturities (short-, intermediate-, and long-term). The U.S. Treasury yield curve flattened over the six months. For example, the 2-year Treasury yield slid 49 basis points to 0.58%, and the 10-year Treasury yield fell 83 basis points to 1.47%, a level not seen since 2012. That translated into greater price increases for Treasuries further out on the maturity spectrum. Short- and intermediate-term Treasuries saw some price appreciation but returned less than 4% over the period. Long-term Treasuries, however, returned more than 15%; the bulk of that came from a rise in prices. Government mortgage-backed securities didn’t fare as well. Their return of just under 3% may have been due in part to the fact that there aren’t as many long-dated maturities in this segment. Concerns about prepayment risk may have played a role as well while interest rates were falling. Investment-grade corporate bonds returned close to 8%. Utilities and industrial bonds were top performers. Many companies in the energy and metals 5 and mining segments were hard hit by the drop in commodity prices after 2014. But demand for their bonds picked up when prices started moving in the other direction in February. The financial sector, on the other hand, returned less than 5%. Bonds issued by banks were particularly out of favor because lower interest rates tend to weigh on profitability. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the markets’ direction or reliably predict where they’ll go in the short term. However, investors can control how they react to such turbulence. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—at these times. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 21, 2016 6 Balanced Index Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VBINX VBIAX VBAIX Expense Ratio 1 0.22% 0.08% 0.07% 30-Day SEC Yield 1.85% 1.96% 1.97% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,131 3,624 Median Market Cap $53.0B $51.1B Price/Earnings Ratio 22.2x 22.1x Price/Book Ratio 2.7x 2.7x Return on Equity 16.6% 16.4% Earnings Growth Rate 7.2% 7.2% Dividend Yield 2.1% 2.1% Foreign Holdings 0.0% 0.0% Turnover Rate (Annualized) 51% — Short-Term Reserves 1.4% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 6,605 9,796 Yield to Maturity (before expenses) 1.9% 1.9% Average Coupon 3.1% 3.1% Average Duration 5.8 years 5.8 years Average Effective Maturity 8.0 years 8.0 years Total Fund Volatility Measures CRSP US Balanced Total Composite Market Index Index R-Squared 1.00 0.97 Beta 1.00 0.59 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.3% Alphabet Inc. Internet 1.9 Exxon Mobil Corp. Integrated Oil & Gas 1.8 Microsoft Corp. Software 1.7 Johnson & Johnson Pharmaceuticals 1.5 General Electric Co. Diversified Industrials 1.3 Amazon.com Inc. Broadline Retailers 1.3 Berkshire Hathaway Inc. Reinsurance 1.3 AT&T Inc. Fixed Line Telecommunications 1.2 Facebook Inc. Internet 1.1 Top Ten 15.4% Top Ten as % of Total Net Assets 9.3% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated April 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the annualized expense ratios were 0.21% for Investor Shares, 0.08% for Admiral Shares, and 0.07% for Institutional Shares. 7 Balanced Index Fund Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 2.4% 2.4% Consumer Goods 10.7 10.7 Consumer Services 13.4 13.4 Financials 18.7 18.6 Health Care 13.5 13.5 Industrials 12.7 12.8 Oil & Gas 6.8 6.8 Technology 15.5 15.5 Telecommunications 2.6 2.6 Utilities 3.7 3.7 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.8% Finance 8.6 Foreign 5.2 Government Mortgage-Backed 20.4 Industrial 17.4 Treasury/Agency 42.3 Utilities 2.3 Other 1.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 62.2% Aaa 6.0 Aa 4.2 A 12.6 Baa 15.0 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 8 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2005, Through June 30, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended June 30, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 11/9/1992 3.87% 8.48% 2.49% 4.30% 6.79% Admiral Shares 11/13/2000 4.01 8.63 2.63 4.29 6.92 Institutional Shares 12/1/2000 4.02 8.65 2.66 4.29 6.95 See Financial Highlights for dividend and capital gains information. 9 Balanced Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2016 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Basic Materials † 410,409 1.5% Consumer Goods Procter & Gamble Co. 2,043,202 172,998 0.6% Coca-Cola Co. 2,992,635 135,656 0.5% Philip Morris International Inc. 1,189,662 121,012 0.4% PepsiCo Inc. 1,110,370 117,633 0.4% Altria Group Inc. 1,508,749 104,043 0.4% Consumer Goods—Other † 1,147,022 4.1% 6.4% Consumer Services * Amazon.com Inc. 308,097 220,480 0.8% Home Depot Inc. 956,499 122,135 0.4% Comcast Corp. Class A 1,859,452 121,218 0.4% Walt Disney Co. 1,122,101 109,764 0.4% McDonald’s Corp. 677,422 81,521 0.3% Wal-Mart Stores Inc. 1,085,774 79,283 0.3% CVS Health Corp. 825,031 78,988 0.3% Consumer Services—Other † 1,445,241 5.1% 8.0% Financials * Berkshire Hathaway Inc. Class B 1,362,005 197,205 0.7% JPMorgan Chase & Co. 2,796,219 173,757 0.6% Wells Fargo & Co. 3,505,276 165,905 0.6% Visa Inc. Class A 1,462,986 108,510 0.4% Bank of America Corp. 7,812,221 103,668 0.4% Citigroup Inc. 2,229,007 94,488 0.3% Financials—Other † 2,306,032 8.1% 11.1% 10 Balanced Index Fund Market Percentage Value • of Net Shares ($000) Assets Health Care Johnson & Johnson 2,112,874 256,292 0.9% Pfizer Inc. 4,668,584 164,381 0.6% Merck & Co. Inc. 2,129,088 122,657 0.4% UnitedHealth Group Inc. 729,847 103,054 0.4% Bristol-Myers Squibb Co. 1,281,501 94,254 0.3% Medtronic plc 1,076,457 93,404 0.3% Amgen Inc. 577,023 87,794 0.3% Gilead Sciences Inc. 1,043,545 87,053 0.3% AbbVie Inc. 1,241,766 76,878 0.3% * Allergan plc 303,483 70,132 0.3% Health Care—Other † 1,124,438 4.0% 8.1% Industrials General Electric Co. 7,112,545 223,903 0.8% Honeywell International Inc. 579,695 67,430 0.2% 3M Co. 463,968 81,250 0.3% Industrials—Other † 1,764,498 6.3% 7.6% Oil & Gas Exxon Mobil Corp. 3,182,670 298,344 1.0% Chevron Corp. 1,443,675 151,340 0.5% Schlumberger Ltd. 1,055,687 83,484 0.3% Oil & Gas—Other † 610,754 2.2% 1,143,922 4.0% Technology Apple Inc. 3,997,977 382,207 1.4% Microsoft Corp. 5,736,226 293,523 1.0% * Facebook Inc. Class A 1,686,918 192,781 0.7% * Alphabet Inc. Class A 225,604 158,719 0.6% * Alphabet Inc. Class C 224,331 155,259 0.5% Intel Corp. 3,629,367 119,043 0.4% Cisco Systems Inc. 3,862,805 110,824 0.4% International Business Machines Corp. 663,520 100,709 0.4% Oracle Corp. 2,405,827 98,471 0.3% Technology—Other † 1,001,063 3.5% 9.2% Telecommunications AT&T Inc. 4,717,622 203,848 0.7% Verizon Communications Inc. 3,127,405 174,634 0.6% Telecommunications—Other † 67,625 0.3% 1.6% Utilities † 624,990 2.2% Total Common Stocks (Cost $8,903,596) 59.7% 1 11 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.875% 5/31/18 110,561 111,182 0.4% United States Treasury Note/Bond 2.750% 11/15/42 73,183 80,570 0.3% United States Treasury Note/Bond 1.000% 3/15/19 76,767 77,426 0.3% United States Treasury Note/Bond 2.500% 5/15/24 66,454 72,196 0.2% United States Treasury Note/Bond 0.625%–9.125% 1/31/17–5/15/46 3,871,578 4,136,361 14.6% 15.8% Agency Bonds and Notes 2 Federal Home Loan Mortgage Corp. 0.750%–6.750% 7/14/17–7/15/32 72,595 75,421 0.3% 2 Federal National Mortgage Assn. 0.000%–7.250% 8/28/17–7/15/37 91,321 98,699 0.4% Agency Bonds and Notes—Other † 93,221 0.3% 1.0% Conventional Mortgage-Backed Securities 2,3,4 Fannie Mae Pool 2.000%–10.000% 8/1/16–7/1/46 903,831 967,061 3.4% 2,3,4 Freddie Mac Gold Pool 2.000%–9.000% 8/1/16–7/1/46 569,050 606,430 2.2% Ginnie Mae I Pool 3.000%–9.500% 5/15/17–7/1/46 114,735 125,491 0.4% Ginnie Mae II Pool 3.500% 7/1/46 104,405 110,800 0.4% Ginnie Mae II Pool 2.500%–7.000% 3/20/18–7/1/46 452,618 483,361 1.7% 8.1% Nonconventional Mortgage-Backed Securities 2,3,5 Fannie Mae Pool 1.956%–6.004% 11/1/33–12/1/43 18,770 19,687 0.1% 2,3,5 Freddie Mac Non Gold Pool 1.735%–5.893% 11/1/34–11/1/43 4,710 4,946 0.0% Ginnie Mae II Pool 1.750%–4.000% 7/20/38–12/20/43 7,486 7,810 0.0% 32,443 0.1% Total U.S. Government and Agency Obligations (Cost $6,798,779) 25.0% 6 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $301,237) † 1.1% Corporate Bonds Finance 6 Banking † 682,338 2.4% 6 Brokerage † 26,498 0.1% 6 Finance Companies † 32,479 0.1% Insurance † 153,909 0.6% Real Estate Investment Trusts † 78,192 0.3% 3.5% Industrial Basic Industry † 110,117 0.4% 6 Capital Goods † 162,196 0.6% 6 Communication † 300,203 1.0% 6 Consumer Cyclical † 246,846 0.9% 6 Consumer Noncyclical † 502,226 1.8% Energy Exxon Mobil Corp. 1.305%–4.114% 3/1/18–3/1/46 14,300 14,856 0.1% XTO Energy Inc. 5.500%–6.250% 8/1/17–6/15/18 800 856 0.0% 6 Energy—Other † 291,561 1.0% 6 Other Industrial † 10,596 0.0% Technology Alphabet Inc. 3.625% 5/19/21 350 386 0.0% 12 Balanced Index Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Apple Inc. 1.000%–4.650% 5/3/18–2/23/46 33,875 35,506 0.1% Microsoft Corp. 1.000%–5.300% 5/1/18–11/3/55 22,774 24,127 0.1% 6 Technology—Other † 179,960 0.6% 6 Transportation † 79,127 0.3% 6.9% Utilities 6 Electric † 233,227 0.8% Natural Gas † 17,874 0.1% Other Utility † 3,212 0.0% 254,313 0.9% Total Corporate Bonds (Cost $3,018,265) 11.3% 6 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $569,068) † 2.1% Taxable Municipal Bonds (Cost $94,482) † 0.4% Shares Temporary Cash Investments 7 U.S. Government and Agency Obligations † 5,197 0.0% Money Market Fund 8,9 Vanguard Market Liquidity Fund 0.538% 486,384,264 486,384 1.7% Total Temporary Cash Investments (Cost $491,581) 491,581 1.7% 1 10 Total Investments (Cost $20,177,008) 101.3% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard 2,285 Receivables for Investment Securities Sold 138,449 Receivables for Accrued Income 86,228 Receivables for Capital Shares Issued 22,146 Other Assets 1,592 Total Other Assets 0.9% Liabilities Payables for Investment Securities Purchased (530,528) Collateral for Securities on Loan (33,183) Payables for Capital Shares Redeemed (23,175) Payables to Vanguard (17,514) Other Liabilities (5,574) Total Liabilities (2.2%) Net Assets 100.0% 13 Balanced Index Fund At June 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 19,918,294 Undistributed Net Investment Income 6,767 Accumulated Net Realized Losses (108,575) Unrealized Appreciation (Depreciation) Investment Securities 8,446,507 Futures Contracts 1,248 Net Assets 28,264,241 Investor Shares—Net Assets Applicable to 106,421,850 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,220,390 Net Asset Value Per Share—Investor Shares $30.26 Admiral Shares—Net Assets Applicable to 565,742,239 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,120,002 Net Asset Value Per Share—Admiral Shares $30.26 Institutional Shares—Net Assets Applicable to 261,824,399 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,923,849 Net Asset Value Per Share—Institutional Shares $30.26 • See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 59
